Citation Nr: 0704897
Decision Date: 02/21/07	Archive Date: 04/19/07

DOCKET NO. 05-04 334                        DATE FEB 21 2007

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada

THE ISSUE

Entitlement to an increased evaluation for dysthymic disorder, also diagnosed as Post Traumatic Stress Disorder (PTSD), currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by: Louis M. DiDonato, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The appellant had active service from February 1964 until March 1968 and from January 1976 until October 1983.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2004 Rating Decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

During the pendency of the appeal, the RO granted an increased evaluation of 30 percent for the appellant's dysthymic disorder, also diagnosed as PTSD. Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See A.B. v. Brown, 6 Vet. App. 35 (1993). As such, the appellant's claim for an increased evaluation remains in appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

Having considered the appellant's claim for an increased rating for the psychiatric disorder, the Board finds that additional development of the claim is required.

The appellant was granted service connection for dysthmia by rating decision dated in December 1986. By rating decision dated in October 2004, service connection was granted for PTSD, and the RO assigned a single 30 percent disability evaluation for both disorders.

Although the appellant underwent a VA examination in October 2004 with a view towards ascertaining whether he had PTSD, the examination report is not sufficient to ascertain the severity of the disorder, with specific inquiry as to the rating criteria

- 2 



under 38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9433, as established by the General Rating Formula for Mental Disorders. Beverly v. Brown, 9 Vet. App. 402, 406 (1996) (Holding that VA rating examinations must contain findings which address the specific diagnostic criteria.); see Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992) (Holding that VA must adhere to specific factors as enumerated in the rating criteria when evaluating schedular disability rating claims.).

Accordingly, this matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the appellant if further action is required on his part:

1. The RO/AMC will ascertain if the appellant has received any VA, non- VA, or other medical treatment for the dysthymic disorder and PTSD that is not evidenced by the current record. The appellant should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO/ AMC should then obtain these records and associate them with the claims folder.

2. When the above development has been completed and any available evidence identified by the appellant has been obtained, the entire claims file must be made available to and pertinent documents therein reviewed by an appropriate VA examiner. The appellant should then be accorded an appropriate VA examination in order to determine the nature and extent of the service-connected psychiatric disorders. The report of examination should include a detailed account of all manifestations of psychiatric pathology found to be present, referring to the Rating Schedule found at 38 C.F.R. § 4.130, Diagnostic Code 9411 and 9433.

- 3 



The examiner should state whether the appellant's service-connected dysthymia and PTSD prevent him from securing or following substantially gainful employment, considering the impairment associated with that disorder, viz the non-service-connected back disorders and carpal tunnel syndrome, and the examiner should describe how the symptoms of the serviceconnected mental disorders affect the appellant's social and industrial capacity.

All necessary and indicated special studies or tests, to include psychological testing, should be accomplished. The examiner should assign a numerical code under the Global Assessment of Functioning Scale (GAF). It is imperative that the examiner includes a definition of the numerical code assigned. The diagnosis should be in accordance with the Diagnostic and Statistical Manual for Mental Disorders (4th ed. 1994).

3. The RO/ AMC should take such additional development action as it deems proper with respect to the claims, including the conduct of any other appropriate VA examinations, and follow any applicable regulations and directives implementing the provisions of the VCAA as to its notice and development. Following such development, the RO/ AMC should review and readjudicate the claims. See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.).

If appropriate, the RO/ AMC should consider the ruling of Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Holding that once a veteran submits evidence of

-4



a medical disability and submits a claim for an increased disability rating with evidence of unemployability, VA must consider a claim for a total rating based on individual unemployability). If any such action does not resolve the claims, the RO/AMC shall issue the appellant a Supplemental Statement of the Case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2006).

- 5 



